DETAILED ACTION
This office action is in response to the amendments filed on November 17, 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/11/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimura (US 2014/0158280) in view of Akiyama (US 2016/0001543).
With respect to Claim 1, Kurimura discloses (Fig 1-13) most aspects of the current invention including a bonding apparatus, comprising:
a first holder (12) configured to hold a first substrate (25)
a second holder (17) disposed to face the first holder and configured to hold a second substrate (24) to be bonded to the first substrate
an imaging unit (22) comprising a first imaging device (22a) configured to image a first alignment mark formed on a surface of the first substrate facing the second substrate and a second imaging device configured to image a second alignment mark formed on a surface of the second substrate facing the first substrate (Fig 9; par 59)
a moving device (22b) configured to move the imaging unit in a first direction and a second direction intersecting with the first direction within a plan region between the first holder and the second holder (par 179)
However, Kurimura does not show wherein, in the imaging unit, an optical axis of an objective lens belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line at all times.
On the other hand, Akiyama discloses (Fig 11-12) a bonding apparatus, comprising further comprising: a first holder configured to hold a first substrate, a second holder disposed to face the first holder and configured to hold a second substrate to be bonded to the first substrate, an imaging unit (151) comprising a first imaging device (151), wherein, in the imaging unit, an optical axis of an objective lens (154/153) belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line. Akiyama teaches doing so to configure as a first image pickup unit for picking up an image of the front surface of the lower wafer held in the lower chuck, using a macro lens capable of 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein, in the imaging unit, an optical axis of an objective lens belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line in the device of Kurimura to configure as a first image pickup unit for picking up an image of the front surface of the lower wafer held in the lower chuck, using a macro lens capable of picking up an image over a wide range and a micro lens capable of picking narrow in image pickup range but having high resolution.
With respect to Claim 3, Akiyama discloses (Fig 11-12) wherein the first imaging device comprises a first objective lens (154) and a second objective lens (153) having a magnification higher than that of the first objective lens, the second imaging device comprises a third objective lens (164) and a fourth objective lens (163) having a magnification higher than that of the third objective lens, and in the imaging unit, an optical axis of the first objective lens and an optical axis of the third objective lens lie on a same straight line, and an optical axis of the second objective lens and an optical axis of the fourth objective lens line on a same straight line.
With respect to Claim 9, Kurimura discloses (Fig 1-13) most aspects of the current invention including a bonding method of bonding a first substrate and a second substrate, comprising:
holding the first substrate (25) by a first holder (12)
holding the second substrate (24) by a second holder (17) disposed to face the first holder
moving an imaging unit (22) by a moving device (22b) configured to move the imaging unit in a first direction and a second direction intersecting with the first direction within a plan region between the first holder and the second holder, the imaging unit comprising a first imaging device (22a) configured to image a first alignment mark formed on a surface of the first substrate facing the second substrate and a second imaging device configured to image a second alignment mark formed on a surface of the second substrate facing the first substrate (par 59 and 179)
imaging the first alignment mark and the second alignment mark by the imaging unit (par 59 and 179)
However, Kurimura does not show wherein, in the imaging unit, an optical axis of an objective lens belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line at all times.
On the other hand, Akiyama discloses (Fig 11-12) a bonding apparatus, comprising further comprising: a first holder configured to hold a first substrate, a second holder disposed to face the first holder and configured to hold a second substrate to be bonded to the first substrate, an imaging unit (151) comprising a first imaging device (151), wherein, in the imaging unit, an optical axis of an objective lens (154/153) belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line. Akiyama teaches doing so to configure as a first image pickup unit for picking up an image of the front 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein, in the imaging unit, an optical axis of an objective lens belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line in the device of Kurimura to configure as a first image pickup unit for picking up an image of the front surface of the lower wafer held in the lower chuck, using a macro lens capable of picking up an image over a wide range and a micro lens capable of picking narrow in image pickup range but having high resolution.
Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kurimura (US 2014/0158280) in view of Akiyama and in further view of Yoshitaka (US 2013/0133828).
With respect to Claim 4, Kurimura 
On the other hand, Yoshitaka discloses (Fig 25) a bonding apparatus, comprising a moving device configured to move the imaging unit in a first direction and a second direction intersecting with the first direction within a plan region between the first holder and the second holder, wherein the moving device comprises: a first extending member (384) extended in one of the first direction and the second direction; a leg (382) connected to the first extending member; a first driver (383) configured to move the leg along the first extending member; a second extending member (390) connected to the leg and extended in the other of the first direction and the second direction; and a second driver (391) configured to move the imaging unit along the second extending member. Yoshitaka teaches doing so to allow the temperature control plate to move between the heating unit and the temperature control unit along the first extending member (par 117).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the moving device comprises: a first extending member extended in one of the first direction and the second direction; a leg connected to the first extending member; a first driver configured to move the leg along the first extending member; a second extending member connected to the leg and extended in the other of the first direction and the second direction; and a second driver configured to move the imaging unit along the second extending member in the device of Kurimura to allow the temperature control plate to move between the heating unit and the temperature control unit along the first extending member.

With respect to Claim 5, Kurimura discloses (Fig 1-13) most aspects of the current invention. However, Kurimura does not show further comprising: a chamber comprising a first vessel, having an open side facing the second holder, configured to accommodate therein the first holder; a second vessel, having an open side facing the first holder, configured to accommodate therein the second holder; and an opening/closing device configured to move the first vessel, the chamber forming therein a sealed processing space by moving the first vessel with the opening/closing device to bring the first vessel into contact with the second vessel, wherein the moving device moves the imaging unit between an imaging position between the first holder and the second holder and a retreat position provided at an outside of the chamber in a state that the first vessel and the second vessel are spaced apart from each other.
On the other hand, Yoshitaka discloses (Fig 20) a bonding apparatus, comprising further comprising: a chamber comprising a first vessel (292), having an open side facing the second holder, configured to accommodate therein the first holder; a second vessel (291), having an open side facing the first holder, configured to accommodate therein the second holder and an opening/closing device (293) configured to move the first vessel, the chamber forming therein a sealed processing space by moving the first vessel with the opening/closing device to bring the first vessel into contact with the second vessel (par 99), wherein a moving device moves the imaging unit (280/281) between an imaging position between the first holder and the second holder and a retreat position provided at an outside of the chamber in a state that the first vessel and the second vessel are spaced apart from each other (par 97). Yoshitaka teaches doing  lower chamber configured to support the first holding unit and an upper chamber configured to support the second holding unit (par 99).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein further comprising: a chamber comprising a first vessel, having an open side facing the second holder, configured to accommodate therein the first holder; a second vessel, having an open side facing the first holder, configured to accommodate therein the second holder; and an opening/closing device configured to move the first vessel, the chamber forming therein a sealed processing space by moving the first vessel with the opening/closing device to bring the first vessel into contact with the second vessel, wherein the moving device moves the imaging unit between an imaging position between the first holder and the second holder and a retreat position provided at an outside of the chamber in a state that the first vessel and the second vessel are spaced apart from each other in the device of Kurimura to produce a lower chamber configured to support the first holding unit and an upper chamber configured to support the second holding unit.
With respect to Claim 6, Yoshitaka discloses (Fig 20) further comprising: a first transparent member (260), provided at an outer edge of the first holder, having a third alignment mark formed thereon; a second transparent member (230), provided at an outer edge of the second holder to be placed at a position facing the first transparent member, having a fourth alignment mark formed thereon; a third transparent member (274) provided at a position of the first vessel facing the first transparent member; and a third imaging device (221) configured to image the third alignment mark formed on the first transparent member via the third transparent member from the outside of the 
With respect to Claim 7, Yoshitaka discloses (Fig 20) wherein the first vessel has a through hole through which an inside and an outside of the processing space communicate, the third transparent member is disposed near the processing space within the through hole, and at least a part of an objective lens belonging to the third imaging device is placed within the through hole.
With respect to Claim 8, Yoshitaka discloses (Fig 1 and 20) further comprising: an adjuster (61; par 60) configured to adjust a horizontal position of the first holder; and a controller (400) configured to control the imaging unit, the moving device, the opening/closing device, the third imaging device and the adjuster, wherein the controller performs: a first imaging processing of placing the imaging unit at the imaging position between the first holder and the second holder to image the first alignment mark and the second alignment mark; a first alignment processing of adjusting the horizontal position of the first holder by the adjuster based on a result of the first imaging processing; a second imaging processing of placing, after the first alignment processing, the imaging unit at an imaging position between the first transparent member and the second transparent member to image the third alignment mark and the fourth alignment mark; a chamber closing processing of bringing, after the second imaging processing, the first vessel into contact with the second vessel to form the processing space within the chamber; a third imaging processing of imaging, after the chamber closing processing, the third alignment mark and the fourth alignment mark by the third imaging device; and .
Response to Arguments
Applicant’s amendments filed on November 17, 2020, responding to the office action mailed 8/17/2020, have been fully considered but they are not persuasive.
Applicant’s arguments: Therefore, Akiyama fails to teach the limitation “wherein, in the imaging unit, an optical axis of an objective lens belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line at all times” as recited in Claim 1. For the at least above reasons, Claim 1 is allowable over the cited reference. Claim 9 defines patentable subject matter over the cited references for at least the same reasons as Claim 1. 
Examiner responds: The examiner respectfully disagrees. The examiner asserts that Kurimura does not show wherein, in the imaging unit, an optical axis of an objective lens belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line at all times.
Therefore the examiner inserts Akiyama (US 2016/0001543). Akiyama discloses (Fig 11-12) a bonding apparatus, comprising further comprising: a first holder configured to hold a first substrate, a second holder disposed to face the first holder and configured to hold a second substrate to be bonded to the first substrate, an imaging unit (151) comprising a first imaging device (151), wherein, in the imaging unit, an optical axis of  
Akiyama teaches doing so to configure as a first image pickup unit for picking up an image of the front surface of the lower wafer held in the lower chuck, using a macro lens capable of picking up an image over a wide range and a micro lens capable of picking narrow in image pickup range but having high resolution (par 62-63).
Furthermore, Akiyama teaches the rails 165 are arranged in a second lower chuck moving unit 166. The second lower chuck moving unit 166 is located on a pair of rails 167 located at the lower surface side of the second lower chuck moving unit 166 and extending in the horizontal direction (the X-direction). The second lower chuck moving unit 166 is configured to move along the rails 167. That is to say, the second lower chuck moving unit 166 is configured to move the lower chuck 141 in the horizontal direction (the X-direction). Furthermore, the first lower chuck moving unit 160 and the second lower chuck moving unit 166 constitute a moving mechanism.
Therefore, Akiyama teaches an optical axis of an objective lens (154/153) belonging to the first imaging device and an optical axis of an objective lens belonging to the second imaging device lie on a same straight line. Therefore, the limitation is properly rejected. The current office action is therefore final.

<Remainder of page intentionally left blank>




Conclusion
THIS ACTION IS MADE FINAL. A shortened statutory period for response to this action is set to expire THREE months from the mailing date of this action.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP§ 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814